Delaney, J. Claimant, T. I. Moss, was employed on February 19, 1948 at the State Game Farm, Mt. Vernon, Illinois in the capacity of a night watchman. In the course of his employment, he slipped on some ice. As a result of the fall, claimant injured his right testicle. On February 23, 1948, Dr. C. 0. Hamilton removed the injured testicle. No jurisdictional question is raised. Respondent and claimant were operating under the Workmen’s Compensation Act, and the accident in question arose out of and in the course of the employment. On the date of the accident, T. I. Moss was not married, and did not have any one depending on him for support. The earnings of claimant in the year prior to his accident amounted to $2,100.00. His compensation rate would be the maximum of $15.00; since the injury occurred subsequent to July 1, 1947, this must be increased 30%, making a compensation rate of $19.50 per week. The record consists of the complaint, stipulation continuing case, original transcript of evidence, and stipulation relative to days absent from employment. For the loss of his right testicle, claimant should receive the sum of $19.50 per week for fifty weeks, amounting to $975.00 under Article 8 (c) - (16%) of the Workmen’s Compensation Act. The records of the department, which were also stipulated to by the parties hereto, indicate claimant was injured on February 19, 1948, and returned to work on March 8, 1948, but became ill two days later and was absent from his job from March 11, 1948 to May 3, 1948, making a total of 10 1/7 weeks. Claimant was paid full salary while absent from his job, the rate of pay being $175.00 per month. Claimant was entitled to receive $197.79 for 10 1/7 weeks temporary total disability. He was paid $443.75. Claimant was paid $245.96 in excess of the compensation to which he was entitled, and this sum of $245.96 must be deducted from the award. Dr. C. 0. Hamilton of Mt. Vernon, Illinois rendered the claimant professional services in the. amount of $83.00, which are unpaid, and the Good Samaritan Hospital of Mt. Vernon, Illinois has submitted an unpaid statement in the amount of $179.50. An award is, therefore, made in favor of the claimant, T. I. Moss, in the sum of $1,237.50, less the sum of $245.96 paid to claimant for non-productive time, or a sum in the aggregate of $991.54, payable as follows, to-wit: To Dr. C. 0. Hamilton of Mt. Vernon, Illinois for professional services, $83.00, payable forthwith; ' To Good Samaritan Hospital of Mt. Vernon, Illinois for hospital care, $179.50, payable forthwith; To claimant, for loss of his right testicle, $729.04, payable forthwith. The testimony at the hearing was taken and transcribed by Ruth B. Clark, who has submitted a statement for her services in the amount of $45.45. This statement appears reasonable for the services rendered. An award is, therefore, entered in favor of Ruth B. Clark, in the sum of $45.45, payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”. Supplemental Opinion